Citation Nr: 0431621	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  94-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for histoplasmosis of the 
lung to include as secondary to an undiagnosed illness.  




REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1980 to 
August 1984 and from November 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the RO.  

It appears that the veteran is seeking service connection for 
an undiagnosed illness manifested by severe headaches, fever, 
chills, sweats, body and joint aches, swelling of the joints, 
numbness of the face and limbs, vomiting, diarrhea, 
dehydration, bloodshot eyes, a lack of energy, memory 
deficits, depression, low tolerance to alcohol, and 
sensitivity to light.  As these matters have not been 
procedurally developed, the Board is referring it to the RO 
for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The RO must schedule a VA medical examination to determine 
whether the veteran suffers from a current lung disability.  
If so, the examiner is asked to provide an opinion regarding 
the etiology thereof.  

The examiner in this regard opine regarding whether any 
pulmonary symptomatology constitutes a manifestation of an 
undiagnosed illness related to service in Southwest Asia 
during the first Gulf War.  

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO must schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed pulmonary 
disorder including any due to 
histoplasmosis.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  
Based on his/her review of the case, the 
examiner should opine as to the 
likelihood that the veteran has current 
lung disability to include any manifested 
by histoplasmosis due to conditions to 
which he was exposed during the Gulf War.  
The examiner also should state whether 
any of the demonstrated pulmonary 
symptoms are manifestations of an 
undiagnosed illness due to his service in 
Southwest Asia during the Gulf War.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




